DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on August 5, 2022, has been received and entered.  Claims 1-29 are pending.
Election/Restrictions
	Applicant’s election without traverse of Group II, claims 12-22 drawn to an article comprising a fibrous mat of nanofibers in the reply filed on August 5, 2022 is acknowledged.
Claims 1-11 and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 12-22 are under consideration.
The Election/Restriction requirement is deemed proper and made Final.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing date of the United States Provisional Patent Application Serial No. 62/892,587  filed on August 28, 2020.

	Claim Objections
	Claim 12 is objected to because of the following informalities:  Claim 12 is a product by process type claim, wherein the process is found within withdrawn claim 1.  Claim12 should be rewritten to include all the limitations of the instantly withdrawn claim as claim 1 is currently withdrawn.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-18 are indefinite for reciting the acronym “PVOH”.  The abbreviations contained in claims 13-18 are relative, because these abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.  The instant claims under examination do not identified what “PVOH” is an acronym for.
 
 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 12-14 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Wang et al. (Pub. No.: US 2015/0322202; Pub. Date: Nov. 12, 2015).

	Regarding claims 12-14, Wang discloses an electrospun scaffold formed by electrospinning a combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA)  in mass ratios of 50:50, 55:45, and 60:40 to form fibrous scaffold mat, wherein the fibers are nanofibers ([0113]-[0117] and Fig. 23 and 24),  wherein the electrospun fiber is spun unto the surface of a standard stationary plate [0125].

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s) 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2015/0322202; Pub. Date: Nov. 12, 2015) as applied to claim 12 above.

	Regarding claims 19-22 Wang remains as applied to claim 12.  Wang discloses an embodiment comprising an electrospun scaffold formed by electrospinning a combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA)  in mass ratios of 50:50, 55:45, and 60:40 to form fibrous scaffold mat, wherein the fibers are nanofibers ([0113]-[0117] and Fig. 23 and 24),  wherein the electrospun fiber is spun unto the surface of a standard stationary plate [0125] as fully set forth above.  But Wang’s embodiment does not include the thickness of the matt or the inclusion of pharmaceutical or cellular materials. 
	However, Wang discloses wherein the thickness of the fibrous sheet is 150 microns [0088]; wherein the fibrous scaffold comprises cellular materials such as amino acids, hormones, growth factors, glycopeptides, immunoglobulins, and cytokines. [0098]; and wherein the fibrous scaffold comprises an active ingredient ([0098] and [0099]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing for the electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) to be 150 microns [0088] and include cellular materials such as amino acids, hormones, growth factors, glycopeptides, immunoglobulins, and cytokines. [0098] or pharmaceutically active ingredients ([0098] and [0099]) as disclosed by Wang as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Wang had already disclosed electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) and wherein said scaffolds have a thickness of 150 microns [0088] and include cellular materials such as amino acids, hormones, growth factors, glycopeptides, immunoglobulins, and cytokines. [0098] or pharmaceutically active ingredients ([0098] and [0099]).  It would have only required routine experimentation to modify the embodiment of Want to have a thickness of 150 microns and comprise cellular or pharmaceutically active agents as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2015/0322202; Pub. Date: Nov. 12, 2015) as applied to claim 12 above, and further in view of the combination of Liu et al. (Journal of Applied Polymer Science, Vol. 104, 1131-1137 (2007) and Saudi et al. (Polym Adv Technol 2019, 30:1427-1440, Available online Feb. 2019).

	Regarding claim 15 Wang remains as applied to claim 12.  Wang discloses an embodiment comprising an electrospun scaffold formed by electrospinning a combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA)  in mass ratios of 50:50, 55:45, and 60:40 to form fibrous scaffold mat, wherein the fibers are nanofibers ([0113]-[0117] and Fig. 23 and 24),  wherein the electrospun fiber is spun unto the surface of a standard stationary plate [0125] as fully set forth above.    But Wang does not disclose the molecular weight of the PGS.
	However, in the same field of endeavor of PGS prepolymers, Liu discloses wherein the PGS prepolymer can be prepared in a molecular weight range of 2,696 to 31,798 Daltons and wherein the molecular weight of the prepolymer increases with the polymerization reaction time (page 1133, Table 1 and section H-NMR and GPC analysis of the prepolymer)
	Additionally, in the same field of endeavor of electrospun blends of PVA-PGS (60:40, 50:50, and 40:60 mass ratios) to form scaffolds (abstract) Saudi discloses the PGS prepolymer  is synthesized  with a reaction time of 3, 5, and 7 hours (Page 1428 section 2.2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al., Liu et al., and Saudi et al. to form PGS with a molecular weight from 2,696 to 31,798 Daltons as disclosed by Liu in an electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) as disclosed by both Wang and Saudi as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to form PGS with a molecular weight from 2,696 to 31,798 Daltons as Saudi discloses reactions times of 3 to 7 hours and it is known that the molecular weight increases with increase reaction time and increasing the reaction time will lead to decreasing the number of hydroxyl groups which are necessary for branching and crosslinking reactions as disclosed by Liu page 1133, Table 1 and section H-NMR and GPC analysis of the prepolymer).  Accordingly, the manipulation of the molecular weight provides for customization of the final product due to availability of crosslinking sites.  One who would have practiced this invention would have had reasonable expectation of success because Wang and Saudi had already disclosed electrospun fibrous scaffold formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) while Liu provided guidance with respect to the molecular weight and how to manipulate the molecular weight of the PGS.  It would have only required routine experimentation for the molecular weight of the PGS to range from 2,696 to 31,798 Da which overlaps the instantly claimed range.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2015/0322202; Pub. Date: Nov. 12, 2015) as applied to claim 12 above, and further in view of Koski et al. (Materials Letters 58 (2004) 493-497).

	Regarding claim 16 Wang remains as applied to claim 12.  Wang discloses an embodiment comprising an electrospun scaffold formed by electrospinning a combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA)  in mass ratios of 50:50, 55:45, and 60:40 to form fibrous scaffold mat, wherein the fibers are nanofibers ([0113]-[0117] and Fig. 23 and 24),  wherein the electrospun fiber is spun unto the surface of a standard stationary plate [0125] as fully set forth above.    But Wang does not disclose the molecular weight of the PVA
	However, in the same field of endeavor of PVA used for electrospinning (title), Koski discloses a range for  PVA for electrospinning including 13,000-23,000 Daltons (page 494 Table 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Koski et al. to use PVA in a molecular weight range of 13,000 to 23,000 Daltons for electrospinning as disclosed by Koski in an electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) as disclosed by  Wang as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to have utilize PVA in a molecular weight range of 13,000 to 23,000 Daltons as it provides an option of providing a product with a bead in string structure or a more stably fibrous structure as evidenced by Koski (page 495 column 1).   Accordingly, through manipulation of the molecular weight the final product can be customized.   One who would have practiced this invention would have had reasonable expectation of success because Wang had already disclosed electrospun fibrous scaffold formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) while Koski provided guidance with respect to the molecular weight of the PVA.  It would have only required routine experimentation for the molecular weight of the PVA to range from 13,000 to 23,000 Da which overlaps the instantly claimed range.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

 	Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2015/0322202; Pub. Date: Nov. 12, 2015) as applied to claim 12 above, and further in view of the combination of Liu et al. (Journal of Applied Polymer Science, Vol. 104, 1131-1137 (2007), Saudi et al. (Polym Adv Technol 2019, 30:1427-1440, Available online Feb. 2019), and Koski et al. (Materials Letters 58 (2004) 493-497).

	Regarding claim 17-18 Wang remains as applied to claim 12.  Wang discloses an embodiment comprising an electrospun scaffold formed by electrospinning a combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA)  in mass ratios of 50:50, 55:45, and 60:40 to form fibrous scaffold mat, wherein the fibers are nanofibers ([0113]-[0117] and Fig. 23 and 24),  wherein the electrospun fiber is spun unto the surface of a standard stationary plate [0125] as fully set forth above.    But Wang does not disclose the molecular weight of the PGS or PVA.
	However, in the same field of endeavor of PGS prepolymers, Liu discloses wherein the PGS prepolymer can be prepared in a molecular weight range of 2,696 to 31,798 Daltons and wherein the molecular weight of the prepolymer increases with the polymerization reaction time (page 1133, Table 1 and section H-NMR and GPC analysis of the prepolymer)
	Additionally, in the same field of endeavor of electrospun blends of PVA-PGS (60:40, 50:50, and 40:60 mass ratios) to form scaffolds (abstract) Saudi discloses the PGS prepolymer is synthesized with a reaction time of 3, 5, and 7 hours (Page 1428 section 2.2).
	Additionally, in the same field of endeavor of PVA used for electrospinning (title), Koski discloses a range for PVA for electrospinning including 13,000-23,000 Daltons (page 494 Table 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al., Liu et al., Saudi et al., and Koski et al. to form PGS with a molecular weight from 2,696 to 31,798 Daltons as disclosed by Liu in an electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) as disclosed by both Wang and Saudi as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to form PGS with a molecular weight from 2,696 to 31,798 Daltons as Saudi discloses reactions times of 3 to 7 hours and it is known that the molecular weight increases with increase reaction time and increasing the reaction time will lead to decreasing the number of hydroxyl groups which are necessary for branching and crosslinking reactions as disclosed by Liu page 1133, Table 1 and section H-NMR and GPC analysis of the prepolymer).  Accordingly, the manipulation of the molecular weight provides for customization of the final product due to availability of crosslinking sites.  One who would have practiced this invention would have had reasonable expectation of success because Wang and Saudi had already disclosed electrospun fibrous scaffold formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) while Liu provided guidance with respect to the molecular weight and how to manipulate the molecular weight of the PGS.  It would have only required routine experimentation for the molecular weight of the PGS to range from 2,696 to 31,798 Da which overlaps the instantly claimed range.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al., Liu et al., Saudi et al., and Koski et al. to use PVA in a molecular weight range of 13,000 to 23,000 Daltons for electrospinning as disclosed by Koski in an electrospun fibrous scaffold to be formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) as disclosed by  Wang as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to have utilize PVA in a molecular weight range of 13,000 to 23,000 Daltons as it provides an option of providing a product with a bead in string structure or a more stably fibrous structure as evidenced by Koski (page 495 column 1).   Accordingly, through manipulation of the molecular weight the final product can be customized.   One who would have practiced this invention would have had reasonable expectation of success because Wang had already disclosed electrospun fibrous scaffold formed from the combination of poly(glycerol sebacate) (PGS) prepolymer and poly(vinyl alcohol) (PVA) while Koski provided guidance with respect to the molecular weight of the PVA.  It would have only required routine experimentation for the molecular weight of the PVA to range from 13,000 to 23,000 Da which overlaps the instantly claimed range.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Conclusion
No claims are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617